Case 1:19-cv-00007-CBA-VMS Document 150 Filed 07/23/20 Page 1 of 3 PageID #: 8602


  July 23, 2020

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:      Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., No. 19-cv-0007
           (E.D.N.Y.)

  Dear Judge Amon:

         We write on behalf of the Moving Defendants1 to bring to the Court’s attention
  supplemental authority in support of the Moving Defendants’ pending motions to dismiss the
  Amended Complaint [Dkt. Nos. 139, 136]. We enclose the memorandum opinion issued last week
  by the Honorable Richard J. Leon in Atchley v. AstraZeneca UK Ltd., No. CV 17-2136 (RJL),
  2020 WL 4040345 (D.D.C. July 17, 2020). Judge Leon dismissed claims brought by U.S. military
  personnel and their families under the Anti-Terrorism Act for injuries they suffered during the Iraq
  War. The plaintiffs in Atchley include over 400 of the plaintiffs in the Bartlett case before Your
  Honor.

                                                            Respectfully submitted,

      DLA PIPER LLP (US)                                    MAYER BROWN LLP

      By: /s/ Jonathan D. Siegfried                         By: /s/ Mark G. Hanchet
          Jonathan D. Siegfried                                Mark G. Hanchet
          DLA Piper LLP (US)                                   Robert W. Hamburg
          1251 Avenue of the Americas                          Mayer Brown LLP
          New York, NY 10020                                   1221 Avenue of the Americas
          212-335-4925                                         New York, NY 10020
          Email: jonathan.siegfried@dlapiper.com               212-506-2500
                                                               Email: mhanchet@mayerbrown.com
          Attorneys for Defendants Byblos Bank SAL,            Email: rhamburg@mayerbrown.com
          Bank of Beirut and the Arab Countries
          SAL, and Lebanon and Gulf Bank SAL                     Attorneys for Defendant Banque Libano
                                                                 Française SAL




  1
    “Moving Defendants” refers to Société Générale de Banque au Liban S.A.L., Fransabank S.A.L., Bank of Beirut
  and the Arab Countries S.A.L., Bank of Beirut S.A.L., MEAB s.a.l. (sued as Middle East and Africa Bank),
  Lebanon & Gulf Bank S.A.L., Byblos Bank S.A.L., Bank Audi S.A.L., Banque Libano Française S.A.L. and BLOM
  Bank S.A.L., and Fenicia Bank s.a.l.
Case 1:19-cv-00007-CBA-VMS Document 150 Filed 07/23/20 Page 2 of 3 PageID #: 8603



  Honorable Carol Bagley Amon
  July 23, 2020
  Page 2

   MAYER BROWN LLP                             DECHERT LLP

   By: /s/ Andrew J. Pincus                    By: /s/ Linda C. Goldstein
        Andrew J. Pincus                            Linda C. Goldstein
        Marc R. Cohen                               Dechert LLP
        Mayer Brown LLP                             1095 Avenue of the Americas
        1999 K Street, NW                           Three Bryant Park
        Washington, DC 20006                        New York, NY 10036
        202-263-3220                                212-698-3500
        Email: apincus@mayerbrown.com               Email: linda.goldstein@dechert.com
        Email: mcohen@mayerbrown.com
                                                    Michael H. McGinley (pro hac vice)
       Attorneys for Defendant Bank Audi SAL        Dechert LLP
                                                    Cira Centre
                                                    2929 Arch Street
                                                    Philadelphia, PA 19104
                                                    215-994-4000
                                                    Email: michael.mcginley@dechert.com

                                                    Attorneys for Defendants BLOM Bank
                                                    SAL and Fransabank SAL

   SHEARMAN & STERLING LLP                     ASHCROFT LAW FIRM, LLC

   By: /s/ Brian Howard Polovoy                By: /s/ Michael J. Sullivan
       Brian Howard Polovoy                         Michael J. Sullivan
       Henry Weisburg                               Brian J. Leske
       Shearman & Sterling LLP                      Ashcroft Law Firm, LLC
       599 Lexington Avenue                         200 State Street, 7th Floor
       New York, NY 10022                           Boston, MA 02109
       212-848-4000                                 617-573-9400
       Email: bpolovoy@shearman.com                 Email: msullivan@ashcroftlawfirm.com
       Email: hweisburg@shearman.com                Email: bleske@ashcroftlawfirm.com

      Attorneys for Defendant Bank of Beirut        Attorneys for Defendant Société
      SAL                                           Générale de Banque au Liban S.A.L.
Case 1:19-cv-00007-CBA-VMS Document 150 Filed 07/23/20 Page 3 of 3 PageID #: 8604



  Honorable Carol Bagley Amon
  July 23, 2020
  Page 3

   SQUIRE PATTON BOGGS (US) LLP

   By: /s/ Gassan A. Baloul
      Gassan A. Baloul
      Mitchell R. Berger
      Squire Patton Boggs (US) LLP
      2550 M Street, NW
      Washington, DC 20037
      202-457-6155
      Email: gassan.baloul@squirepb.com
      Email: mitchell.berger@squirepb.com

      Attorneys for Defendant MEAB s.a.l. (sued
      as Middle East Africa Bank SAL) and
      Fenicia Bank s.a.l.
